Citation Nr: 1424510	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1955.  He died in May 2002, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2002 decision in which a Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.

The appellant testified at a hearing before a Decision Review Officer at the RO in May 2004; a transcript of the hearing has been associated with the record.

In May 2006, the Board remanded the issue on appeal to the RO for further development of the evidence, and in an April 2007 decision the Board denied the appellant's claim for DIC benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter to the Board for action consistent with the parties' September 2008 Joint Motion for Remand.  The Board remanded the claim to the RO in April 2010, in April 2011, and again in July 2013 with orders for additional development to be conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once again, this matter must be remanded to the RO/AMC due to noncompliance with remand directives articulated by the Board.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the Board's most recent remand of July 2013, the RO was ordered request all documentation referable to the type of consent received by VA in connection with the Veteran's April and May 2002 hospital admissions at both the Saginaw VAMC and the Ann Arbor VAMC, and associate those records with the claims file.  It appears, however, that only the VAMC in Ann Arbor was contacted, and thus the only consent forms which were added to the record relate to the Veteran's treatment at Ann Arbor.  However it is vital that an attempt also be made to obtain records from the Saginaw VAMC regarding consent to VA treatment.

Thus, again, the RO/AMC should obtain consent documents from the Saginaw VAMC. In the event that the Saginaw VAMC determines that the consent documents are unavailable they should expressly document their lack of availability.

Next, the Board has twice now ordered that the RO prepare a supplemental statement of the case which contains a discussion of whether any and all medical procedures were performed with the Veteran's informed consent.  Yet the most recent March 2014 contains no such discussion or reference to the relevant regulations at 38 C.F.R. § 17.32.  Accordingly, yet another supplemental statement of the case must be prepared in accordance with the remand directive below.


Accordingly, the case is REMANDED for the following action:

1. Take all indicated action in order to obtain from VA all documentation referable to the type of consent received by VA in connection with his April and May 2002 hospital admissions at the Saginaw VAMC and associate those records with the claims file.  If any consent forms cannot be obtained, the reasons for the unavailability and the RO's efforts to obtain them should be documented in the claims file.

2.  Following completion of all indicated development, the RO should readjudicate the issue now on appeal in light of all the evidence of record, to include whether any and all applicable medical procedures, pursuant to 38 C.F.R. §§ 3.361(d)(ii) and 17.32, were performed with the Veteran's informed consent.  If the benefit sought on appeal remains denied, then a supplemental statement of the case should be furnished to the appellant and her attorney, and they should be afforded a reasonable opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



